883 A.2d 1253 (2005)
275 Conn. 923
Thomas P. WELDY et al.
v.
NORTHBROOK CONDOMINIUM ASSOCIATION, INC., et al.
Supreme Court of Connecticut.
Decided September 20, 2005.
Ari J. Hoffman, Bridgeport, in support of the petition.
Thomas P. Weldy, pro se, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 89 Conn.App. 581, 874 A.2d 296 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly limit the extent to which a condominium's board of directors is empowered to adopt rules and regulations?"
The Supreme Court docket number is SC 17503.